In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-052 CR

____________________


KRISTOFF JAMELL GROGAN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 88343




MEMORANDUM OPINION 
 Appellant Kristoff Jamell Grogan pled guilty to aggravated robbery, and the jury
assessed punishment at twenty years of imprisonment and a $10,000.00 fine.  See Tex. Pen.
Code Ann. § 29.03(a)(2) (Vernon 2003).
	Grogan's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On June 15, 2006, we granted an extension of time for Grogan to file a pro se brief. 
We received no response from the appellant.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  The judgment is affirmed. (1)
	AFFIRMED.
								____________________________
									HOLLIS HORTON
										Justice
 
Submitted on September 26, 2006
Opinion Delivered October 4, 2006
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.